Name: Commission Regulation (EEC) No 3710/90 of 19 December 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 90 Official Journal of the European Communities No L 358/15 COMMISSION REGULATION (EEC) No 3710/90 of 19 December 1990 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 2 078,9 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. 0 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 358/16 Official Journal of the European Communities 21 . 12. 90 ANNEX LOT A 1 . Operation No (') : 367/90  Commission Decision of 20 April 1990 2. Programme : 1990 3 . Recipient : UNRWA Headquarters, Vienna International Centre  PO Box 700 A-1400 Vienna / Austria 4. Representative of the recipient (3) (*) : UNRWA Field Supply and Transport Officer SAR, PO Box 4313 Damascus, SAR 5. Place or country of destination : Jordan 6. Product to be mobilized : vitaminized skimmed milk powder 7. Characteristics and quality of the goods : (2) 0 (8) : (see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 . to I.l.B.3.) 8 . Total quantity : 638 900 tonnes 9. Number of lots : 1 10 . Packaging and marking (10) : 1 kilogram (9); in containers of 20 feet ; See OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I . 1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION No 367/90 / VIT. SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / LATTAKIA FOR JORDAN / DATE OF EXPIRY : . . .' and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply ("): free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lattakia (SAR) 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment, where the supply is awarded at the port of shipment stage : from 1 to 7 February 1991 18 . Deadline for the supply : 15 March 1991 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 7 January 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 January 1991 (b) period for making the goods available at the port of shipment, where the supply is awarded at the port of shipment stage : from 10 to 21 February 1991 (c) deadline for the supply : 31 March 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 Rue de la Loi, B- 1 049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer ^: Refund applicable on 16 November 1990, fixed by Commission Regulation (EEC) No 3303/90 (OJ No L 317, 16. 11 . 1990, p. 29). 21 . 12. 90 Official Journal of the European Communities No L 358/17 LOTS B and C 1 . Operation No ('): 1043/90 and 1055/90  Commission Decision of 20 September 1990 2. Programme : 1990 3. Recipient : Egypt 4. Representative of the recipient (13) : Ambassade de la RÃ ©publique Arabe d Egypte  Section Commerciale, 522, Av. Louise, 1050 Bruxelles (tÃ ©l. : (02)647 32 27 ; telex 64809 COMRAU B) 5. Place or country of destination : Egypt. 6. Product to be mobilized : Low heat skimmed milk powder (n) 7. Characteristics and quality of the goods (2) ( 12) : See OJ No C 216, 14. 8 . 1987, p. 3 (I.1A1 . to I.1A.2.) 8 . Total quantity : 1 440 tonnes 9. Number of lots : 2 (B : 720 tonnes ; C : 720 tonnes) 10 . Packaging and marking : 25 kilograms OJ No C 216, 14. 8 . 1987, p. 3 (I.1A3.) Supplementary markings on the packaging : 'ACTION No 1043/90 or 1055/90 / SKIMMED MILK POWDER-LOW HEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT and OJ No C 216, 14. 8 . 1987, p. 3 (I.1A.4.) 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment  fob at ship's mail (14) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 4 to 15 February 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 12 noon on 7 January 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 January 1991 (b) period for making the goods available at the port of shipment : 18 to 28 February 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles : telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 16 November 1990 fixed by Commission Regulation (EEC) No 3303/90 in OJ No L 317, 16. 11 . 1990, p. 29 No L 358/18 Official Journal of the European Communities 21 . 12. 90 Notes (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member States concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards to export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the detailes of period, rate and other circumstance concerning shipment. f) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (') The expiry date appearing on the packages must be 12 months after the date of manufacture . ( I0) The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Lattakia container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/ time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levies in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees, (") The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen, not less than 6,0 mg/gm' and correspond to the characteristics mentioned in Annex I of Regu ­ lation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). However, concerning the 'total colony count' the standard ADMI Standard Methods ED, 1971 , pages 16-21 can be used instead of the international standard FIL 49 : 1970. (,2) The radioactivity certificate must be endorsed by Egyptian embassy or consultate . (B) Commission delegate to be contacted by the successful tenderer : Mme F. Henrich, DÃ ©lÃ ©guÃ ©, 6 Ibn Zanri Str. Cairo Zamalek, TÃ ©lex : 94258 EUROP UN CAIRO. (I4) Port custom to the contrary notwithstanding, delivery fob at ship s rail shall be deemed to include all the charges until the time when the goods clear the ship's rail .